Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 27, 2016

                                     No. 04-16-00379-CR

                                    Manuel Anaya-VEGA,
                                         Appellant


                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR9661
                        Honorable Lorina I. Rummel, Judge Presiding


                                        ORDER
        After we granted two extensions of time to file the reporter’s record, the record was due
September 23, 2016. The court reporter has now filed a third notification of late record asking
for an additional thirty days in which to file the record. We GRANT the reporter’s request and
ORDER the reporter to file the reporter’s record in this court on or before October 24, 2016.


                                                    _________________________________
                                                    Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of September, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court